Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 20-23, and 39-43, Examiner agrees with Applicant’s argument based on the amendment filed on 07/15/2021 that the references fail to teach the feature of amended claim 1 such as a multimodal database configured to store multiple data types, including nested data types and n-tuple-based multimodal data structure, a content addressable memory storing self-describing n-tuples mapped to entries in the multimodal database, wherein at least one tuple is a nested tuple comprising two or more data types , therefore, the previous office are withdrawn.  The claims 20-23 and 39-43 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        August 28, 2021